JONES, JUDGE:
On or about August 25, 1975, the claimant, Everett L. Dunbrack, an employee of the respondent, Department of Highways, reported for work and parked his 1975 Monte Carlo Chevrolet automobile in the parking lot of the District Headquarters garage at Marlinton. During that day, other employees of the respondent engaged in spray-painting road equipment located on the parking lot. The respondent admits that the claimant’s automobile sustained some damage from the paint spray, but denies that the claimant’s estimate of damages in the amount of $412.00 is fair and reasonable. The estimate to “Refinish Complete” in that amount was obtained from a Marlinton body shop.
There being such a wide difference of oiinion as to the amount of damages, the Court granted the respondent’s motion for an inspection of the vehicle. Based on the'testimony erf the claimant, argument of counsel for the respondent and the Court’s own inspection, it is the opinion of the Court that the claimant is entitled to recover in the amount of $200.00, and an award in that amount is hereby made.
Award of $200.00.